Citation Nr: 1235116	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include degenerative osteoarthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer (DRO) in October 2010.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran was scheduled for a Travel Board hearing in May 2011.  However, he withdrew this request in writing.  See April 2011, communication from the Veteran.

This matter was last before the Board in September 2011 at which time it was remanded for further development.  That development has been completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Following certification of this appeal to the Board, the Veteran submitted a July 2012 letter.  As this document constitutes argument, the Board need not consider whether to refer it to the RO for initial consideration.  See 38 C.F.R. § 19.31.  Accordingly, the Board may proceed with adjudication of the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

It has not been shown by competent and probative evidence to equipoise that the Veteran incurred a bilateral hip disability in service, to include degenerative osteoarthritis, or that arthritis of the hips manifest to a compensable degree within the first post-service year. 
CONCLUSION OF LAW

Service connection for a bilateral hip disability, to include degenerative osteoarthritis, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2009.

VA has obtained the Veteran's service treatment records, VA medical records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the etiology of his claimed disability, afforded the Veteran the opportunity to give testimony before a DRO.  The Veteran is not in receipt of disability compensation from the Social Security Administration (SSA).  See SSA inquires of record.  He has outlined some private treatment immediately following service, but explained that those records are no longer available.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.

In regards to the duty to assist, Board notes that the Veteran has claimed that after service that he sought treatment at one or more VA medical facilities for his bilateral hip disability.  In June 2010 VA requested that the Veteran provide approximate dates and locations of his VA treatment and the Veteran failed to respond.  Although VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  As such, the Board finds that the evidence of record is sufficient to decide the claim.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  The most recent VA examination specifically considered additional history provided by the Veteran since his last VA examination.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specified diseases listed as chronic in nature, including arthritis, may be presumed to have been incurred in service if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The Veteran claims that he has osteoarthritis of the bilateral hips as due to service, particularly combat service in Korea in the 1950s.  A review of his DD Form 214 documents that the Veteran was awarded the Combat Infantry Badge (CIB) and the Korean Service Ribbon.  Thus, the combat presumptions are applicable in this case, and his testimony can be used as a factual basis to determine whether his bilateral hip disability was incurred in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran relates a history of injury to the hips, as well as pain, in service.  He has particularly offered a history of injury thereto and pain when participating in combat with the enemy.  He relates that during his service in Korea he injured his hips running water to his fellow comrades while under fire, apparently on several occasions.  He attributes his bilateral hip condition to this in-service history.  

A review of the Veteran's service treatment records documents no complaints regarding the hips.  Upon separation, examination of the musculoskeletal system was normal.  See September 1954 report of medical examination. 

Appearing within the record is a February 2006 VA imaging report noting severe osteoarthritis of the hips with deformity of the femur.  A subsequent July 2006 orthopedic record also documents severe bilateral hip degenerative joint disease (DJD).  At this time, it was noted that the Veteran was pretty much wheelchair bound and that he had not walked in the community for 16 years, i.e. approximately 1990.  Total hip arthroplasty was considered.  Subsequent VA records document the assessment of DJD of the hips, related pain and treatment thereof, but none purport to attribute the Veteran's condition to service.  
In February 2009 the Veteran was afforded a VA examination to address the etiology of his condition.  The examination report notes that the examiner reviewed the claims file in full and that the service records showed no evidence of injury to the hips while in service.  At this time, the Veteran related that he had falls but without specific injury to the hip area while in service in the early 1950s.  He reported, at this time, that he began to have difficulty in the hip area in 1991 and was seen by orthopedic surgeons who advised that no surgical procedure for X-ray evidence of osteoarthritic involvement of the hips could be performed.  

Examination at this time resulted in an assessment of degenerative osteoarthritis of the hips, bilateral, severe.  The examiner concluded that this diagnosis was less likely than not (less than 50% probability) related to any in-service injury.  In terms of rationale, the examiner explained that the Veteran had offered an onset of hip symptoms in 1991, approximately 48 years after his discharge.  The examiner further explained that the findings were in view of other osteoarthritic joint complaints in the Veteran, which was an age-related phenomenon.  

In a March 2009 statement the Veteran explained, that while serving in Korea, he fell down a lot of times dodging mortar shells from the Koreans, jumping off of tanks and carrying 10 gallon containers of water.  He outlined one instance where, when running with these containers of water, where he had fallen several times when under fire.  He related that this was why he had problems with his hips.  He reiterates this history elsewhere in the record.  See e.g. October 2010 DRO hearing transcript.

An April 2009 VA not documents that the Veteran continued to have hip pain.  The note also documents the Veterans anger at VA for minimizing what he went through in the Korean War by denying his claim.  

In a July 2010 statement the Veteran explained that he disagreed with VA's determination to deny his claim.  He related that he had indeed had a bilateral hip condition that existed from his military service to present time.  Based upon this additionally provided history of continuing symptomatology, in July 2011, the Board directed that a supplemental medical opinion be obtained.  
In July 2011 VA obtained a supplemental medical opinion, based upon a full review of the claims file, including the February 2009 VA examination.  The examiner noted that the Veteran had severe bilateral osteoarthritis of the hips and his history of falls while serving in combat in Korea.  The examiner also noted that following service, the Veteran worked as a car repairman and in the steel mills.  Also noted was that the Veteran reported having difficulty with his hips in 1991.  The examiner concluded that the Veteran's bilateral hip condition was less likely than not attributable to service, particularly citing the fact that there was no evidence of documentation of in-service injuries or any nexus of complaints.  The examiner stated, in closing, that the Veteran had reported an onset of hip difficulty approximately 40 years following his discharge.  

In September 2011, the Veteran was again afforded a VA examination, to particularly address his lay contentions regarding continuity of symptomatology since his in-service falls.  At this time, the Veteran related that he had had no problems with his hips prior to entering service.  He described one occasion in Korea, when under fire, he had to take cover and fall to the ground and that after doing this for a period of time he had some generalized aching, but that he never saw a physician.  He related that a medic had given him some pain pills, but never examined him.  The examiner noted that the Veteran had not had any medical care for his hips in the service.  

Post-service, it was noted that the Veteran worked in heavy labor for 5 years, particularly performing demolition work on railroad freight cars.  The Veteran explained that following this job, he was unable to continue working due to peptic ulcers and nerves.  He related that he had seen a family physician in 1956, but that the family physician never took any x-rays or prescribed any medication.  The Veteran recalled first having X-rays of the hips taken in 2009 and being assessed as having severe osteoarthritis of the hips at that time.  

Based upon an examination of the Veteran and a review of the claims file, the examiner concluded that it was less likely than not that the Veteran's osteoarthritis of the hips was related to service.  The examiner explained that following service, the Veteran worked in a very physical capacity for 5 years, which would indicate that he had no significant difficulty with his hips at that time.  Accordingly, the examiner concluded that the condition was less likely than not attributable to service.

In an October 2011 statement, the Veteran reiterated his history of falling and hip pain in service, as well as his assertions that his bilateral hip condition is attributable to service.  He also stated that when he "made it back to the outpost the doctors told [him that he] had a bad case of osteoarthritis."  

Initially, the Board points out that the presumptive regulations pertaining to service connection of arthritis are inapplicable.  The Board acknowledges the Veteran's complaints of injury to the hips in service and pain since his discharge.  However, in the absence of any evidence, particularly X-rays, dated within the first post-service year, it is impossible for the Board to ascertain whether arthritis of the hips manifested to a compensable degree within the applicable timeframe.  38 C.F.R. § 3.307.

The Board acknowledges the Veteran's reports of injury to his hips during his participation in combat in Korea, as well as his complaints of pain in the hips ever since.  As noted above, the combat presumptions are applicable as to the occurrence of in-service incidents and complaints of pain; thus, the Board accepts the Board's description of the activity he believes led to injury in his hips in service and that he experienced pain therein.  

However, the Board does not believe that this presumption extends to the Veteran's lay reports as to his history of symptoms and treatment following his removal from combat.  In this regard, following the in-service incidents regarding the hips, the Veteran received a separation examination that did not disclose any disorder of the hips.  Even assuming the Veteran's account of having seen a physician in 1956 for complaints of hip problems is true, the Board notes that this would still place his earliest post-service complaints and treatment several years following his discharge.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Furthermore, the Board actually finds that report of treatment in 1956, as well as his recent reports of a continuity of symptomatology since service, unreliable given inconsistencies in his statements regarding his history.  In particular, although the Veteran now claims continuous symptomatology since service, he previously reported an onset of symptomatology in 1991 during his VA examination.  Although he has asserted this history was recorded erroneously, the Board notes that there are other contradictions in his statements.  For example, the Veteran recently asserted that he had been advised that he had a "bad case of osteoarthritis" by doctors in service, yet upon VA examination only one month prior he denied having been seen by a physician in service related to his hip problems.  The Veteran has also offered a contradictory post-service work history.  

It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Here, the Veteran is recalling events that occurred approximately 50 to 60 years ago, and vagueness and inconsistencies in his statements as to whether he experienced a continuity of symptomatology since strongly call into question the degree to which he is accurately recalling events.  Accordingly, given these inconsistencies, the Board finds that the Veteran's assertion of having a continuity of symptomatology since service is not credible.  

In short, the claim for service connection of a bilateral hip disability, to include degenerative osteoarthritis, must be denied.  As noted above, the Board finds the Veteran's reported history following service lacking in credibility and probative value.  The Board also finds that the VA opinions, and in particular the most recent VA opinion, weigh heavily against the claim and indicate that the Veteran's osteoarthritis of the hip is an age-related phenomenon and unrelated to service.  The opinions, rendered by medical professionals and based upon a full review of the claims file, find that there is no nexus between the Veteran's current complaints and service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and it must, therefore, be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for a bilateral hip disability, to include degenerative osteoarthritis, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


